As the widow survived Charles H. Coggin, the condition of her non-survival, upon which the bequest in the fourth clause of the will of the policy of insurance upon his life was based, did not occur, and the bequest for that reason did not take effect. Upon Coggin's death in 1913, the proceeds of the policy, which were paid to the plaintiff, became a part of "the balance of my estate" within the meaning of the sixth clause; and the widow was entitled to select the whole of that sum toward the payment of the legacy of five thousand dollars given to her in that clause. The testator's intention to give his wife five thousand dollars by this clause is apparent. According to the facts reported in the case, she has received on this account $1,748.18, which added to the proceeds of the insurance, amounting to $1,698.24, would be insufficient to carry out in full the testator's intention.
The plaintiff is advised, therefore, that the widow has the right under the will to demand and receive the insurance money in the plaintiff's hands.
Case discharged.
All concurred. *Page 273